Per Curiam.

The plaintiff in this action recovered a judgment against the defendant for a penalty for failure to give a transfer while the plaintiff was a passenger on one of its cars. The plaintiff boarded a north bound car at Chambers street and Broadway. He rode until he reached Twenty-third street. The ear there turning into Lexington avenue, he for the first time asked the conductor for a transfer, which was refused. He then left the car and boarded a Twenty-third street car, paying another fare. The reasonableness of the rule promulgated by the defendant requiring a passenger to ask for a transfer at the time he pays a fare has been upheld by the Appellate Division in the case of Ketchum v. New York City R. Co., 118 App. Div. 248. The judgment must, therefore, be reversed.
Present: Gildersleeve, Seabury, and Brady, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.